FILED
                    UNITED STATES COURT OF APPEALS                       MAR 14 2012

                                                                     MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                     U.S . CO U RT OF AP PE A LS




UNITED STATES OF AMERICA,                      No. 11-10009

              Plaintiff - Appellee,            D.C. No. 2:10-cr-00883-SRB-1
                                               District of Arizona,
  v.                                           Phoenix

JOSE MANUEL RODRIGUEZ-
ALVAREZ,                                       ORDER

              Defendant - Appellant.



Before:      FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Plaintiff's motion to amend the memorandum disposition is granted.

       The memorandum disposition filed on March 5, 2012 is withdrawn. A

replacement memorandum disposition will be filed concurrently with this order.
                                                                           FILED
                            NOT FOR PUBLICATION                             MAR 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S . CO U RT OF AP PE A LS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10009

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00883-SRB-1

  v.
                                                 MEMORANDUM *
JOSE MANUEL RODRIGUEZ-
ALVAREZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                            Submitted February 21, 2012**

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Jose Manuel Rodriguez-Alvarez appeals from his guilty-plea conviction and

30-month sentence imposed for re-entry of a removed alien, in violation of 8

U.S.C. y 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Rodriguez-


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Alvarez's counsel has filed a brief stating there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Rodriguez-

Alvarez the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel's motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                    11-10009